DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on March 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on April 16, 2020 is acknowledged.  A signed copy is attached to this office action. 

Claim Objections
Claims 2-18 are objected to because of the following informalities:  
Regarding claims 2-18, in order to improve readability, it is suggested Applicant amend the claims to recite “wherein” in place of the term “characterized in that”.

Regarding claim 10, the claim reads poorly. It is suggested Applicant amend the claim to recite “…further comprises at least one additional coloring molecule.”
Regarding claim 16, the origins of the natural components need not be capitalized. 
Regarding claim 17, in order to improve readability, it is suggested Applicant amend the claim to recite “The composition of claim 1, further comprising at least one component selected from the group consisting of….”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “characterized in that the rate of Lawsone present in the Lawsonia inermis is between 0.05 and 2%”, however, it is unclear was is 
Claims 10-11 recites the limitation "at least one other coloring molecule" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims depend from claim 1, which does not recite “a color molecule”. Therefore, there is no antecedent basis for “at least one other coloring molecule”.
Regarding claim 20, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C 112(b) or pre-AIA  35 U.S.C 112, second paragraph. The claim merely recites a use of the composition of claim 1 without any active, positive steps delimiting how this use is actually practiced. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “henna” in the group of additional color components, however it is noted that Lawsonia inermis is also known as henna and hence its recitation in the claim does not further limit claim 1.  Applicant may cancel 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter) because the claims are directed to a use of a composition of matter, which is neither a process nor a composition of matter.  Applicant’s attention is directed to MPEP 2173.05(q). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parachur et al. (WO 2015/162629). 

The composition be used for topical and dermal applications (page 5). 
Example 4 discloses gel formulation comprising 2.5% Lawsone and 64.21% water (solvent). 
The recitation of “for the permanent coloring of hair or body hairs” is regarded as intended use of the composition.
Regarding claims 2-3, as noted above, Example 4 discloses 64.21% water as a solvent. 
Regarding claims 4 and 9, as noted above, Example 4 discloses Henna extract/Lawsone is present in the amount of 2.50%. 
Regarding claim 7, the extract of Lawsonia inermis is obtained from dried green leaves (page 9). 
Regarding claim 8, Example 4 does not disclose the use of additional colorants besides the Henna extract. 
Regarding claim 10-16, additional excipients/carriers/diluents include colors (page 5, 8). It is also noted that the composition comprising an extract of Lawsonia inermis, also known as henna and is present in the range of 2.5%. 
Regarding claim 17, Example 4 discloses the use of additional components include surfactants, pH adjusters, and polymers. 

Parachur anticipates the rejected claims. 

Claims 1-4, 7, 9-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (DE 19838809A1, machine translation provided). 
Lange discloses an emulsion containing an extract of the henna plant or parts thereof (paragraph 0001).  The henna plant is disclosed as Lawsonia inermis (paragraph 0002). 
The highest content of Lawson is found in the henna leaves, containing 1% (paragraph 0003).  
The emulsion can be incorporated into a cream formulation (paragraph 0062; 0071). 
Examples discloses 1.6-2.5% of the dry extract of the henna leaves and solvents, including water. 
The recitation of “for the permanent coloring of hair or body hairs” is regarded as intended use of the composition.
Regarding claim 2, as noted above, the solvents can include water (examples). 
Regarding claim 3, Example 12 discloses 51.1% water.  
Regarding claim 4, as noted above, the examples disclose 1.6-2.5% of Lawsonia inermis extract. 
Regarding claim 7, as noted above, the extract is obtained from leaves of the Lawsonia inermis plant. 

Regarding claims 10-16, it is also noted that the composition comprising an extract of Lawsonia inermis, also known as henna and is present in the range of 1.6-2.5%.
Regarding claim 20, the claim recites the use of a composition. It is noted that future intended use does not hold patentable weight.
Lange, therefore, anticipates the rejected claims. 

Claims 1-2, 5-6, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101807577B1; abstract only). 
Kim discloses a Chinese medicine shampoo composition comprising:
0.5 wt.% of medicinal herbs containing Citrus unshiu, Sophora flavescens, Angelica gigas, Ulmus macrocarpa, Glycyrrhiza uralensis, Lithospermum erythrorhizon, Angelica dahurica, Poncirus trifoliate, Forsythia viridissima, Paeonia lactiflora, Chrysanthemum indicum, and Scutellaria baicalensis; 
2 wt. % of glycerin; 
2 wt. % of propylene glycol, 
1 wt. % of a Lawsonia inermis extract; 
0.95 wt. % of an Utica dioica;
0.05 wt. % of ethylhexyl glycol;
0.05 wt. % of phenoxyethanol;
1.5 wt. % of hexanediol;
0.5 wt. % of an olive liquid;

0.05 wt. % of ethylenediaminetetraacetic acid;
30 wt. % of purified water;
0.4 wt. % polyquater;
1.2 wt. % glucamate;  and
59.3 wt. % of a surfactant.
The recitation of “for the permanent coloring of hair or body hairs” is regarded as intended use of the composition.
Regarding claim 2, as noted above, water is disclosed as a solvent. 
Regarding claim 5, as noted above, amino acids are disclosed for incorporation into the composition. 
Regarding claim 6, as noted above, the amino acids are present in the amount of 0.5%. 
Regarding claims 10-16, it is also noted that the composition comprising an extract of Lawsonia inermis, also known as henna and is present in the range of 1.0%.
Regarding claim 20, the claim recites the use of a composition. It is noted that future intended use does not hold patentable weight.
Kim, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parachur et al. (WO 2015/162629).
The teachings of Parachur are discussed above. 
Parachur does not disclose the viscosity of the gel formulation. 
Parachur discloses the use of polymers in the composition (page 5). Examples discloses the use of HPMC and Carbopol, which are viscosity modifying agents/gelling agents.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615